Citation Nr: 1632491	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  15-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable disability rating for service-connected deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from October 1961 to August 1962 and a period of active duty for training from November 1960 to May 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED      to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's deviated nasal septum is manifested by subjective complaints of difficulty breathing without a 50 percent obstruction of the nasal passages on both sides or the complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for service-connected deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in July 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A deviated nasal septum is rated under Diagnostic Code 6502.  A traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage    on both sides or a complete obstruction on one side warrants a 10 percent rating.  This is the highest schedular rating available under this Diagnostic Code.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

By way of history, the RO granted service connection for a deviated nasal septum    in September 2010 and assigned a noncompensable disability rating.  In April 2013, the Veteran instituted this claim for an increased disability rating for his service-connected deviated nasal septum.  

In March 2014 the Veteran underwent VA examination in connection with his claim, and the VA examiner noted that the Veteran had a diagnosis of a deviated nasal septum and that he had used a CPAP machine for breathing for six years.  At the time, the Veteran underwent a nasal endoscopy that indicated that the Veteran had fair airways but a thickened irregular septum that was deviated to the right.  The VA examiner indicated that the Veteran had a traumatic deviated septum, but that there was not at least a 50 percent obstruction of the nasal passage on both sides, and that there was not complete obstruction of either nostril.  There was no documented treatment for this disability outside of the Veteran's VA examination.  

Based on the foregoing, the Board finds that a compensable rating for the Veteran's deviated nasal septum is not warranted.  A compensable rating for a deviated septum requires a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  The VA examination report does not reflect findings that there was a complete obstruction on one side or a 50 percent obstruction on both sides of the nasal passages.  While the Veteran reported having difficulty breathing, the treatment record does not otherwise document a 50 percent obstruction on both sides of the nasal passages or complete obstruction on one side.  As such, a compensable rating is not warranted.  

As the preponderance of the evidence is against an assignment of a higher rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration  of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) may be part of an increased rating claim when such claim is raised by the record.  Here, the Veteran does not contend and the evidence does       not suggest that he is unemployable due to his deviated septum.  Indeed, the March 2014 VA examiner indicated the condition does not impact his ability to work.  Accordingly, no further action pursuant to Rice is necessary.

In reaching the above conclusion, the Board has considered the applicability of        the benefit of the doubt doctrine.  However, as the preponderance of the evidence       is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable disability rating for service-connected deviated septum is denied.


REMAND

The Veteran claims that he has respiratory difficulties in that he has trouble breathing, and he submitted a sleep study showing a diagnosis of obstructive sleep apnea.  In his substantive appeal, the Veteran reported that he did not receive a pulmonary test for his breathing on VA examination.  However, the only respiratory problem noted by the record other than his deviated septum is sleep apnea.  The Veteran is hereby advised that if he is alleging a respiratory disability other than deviated septum and sleep apnea, he should submit evidence identifying the disability.

In May 2014 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with obstructive sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was not as least as likely as not due to or caused by his service-connected deviated septum.  In making this determination,  the VA examiner indicated that a deviated nasal septum did not represent a risk factor for sleep apnea.  However, the VA examiner did not address whether the Veteran's obstructive sleep apnea was aggravated by service-connected deviated nasal septum.  Thus, remand is warranted to obtain an addendum VA opinion.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have recently treated him for his sleep apnea or other respiratory disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Then, return the claims file to the May 2014 VA examiner if available, to obtain an addendum opinion.     If that examiner is not available, the opinion should be provided by another physician.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. 

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected deviated septum has permanently worsened the Veteran's sleep apnea beyond normal progression (versus temporary exacerbations of symptoms).  If so, the examiner should attempt to  quantify the degree of worsening of the sleep apnea that is due to the deviated nasal septum.  The examiner should provide a rationale for the opinions expressed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought        on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


